TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 31, 2014



                                       NO. 03-12-00079-CV


                                  Doctors Data, Inc., Appellant

                                                  v.

                           Ronald Stemp and Carrie Stemp, Appellees




          APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, FIELD, AND ABOUSSIE*
                  AFFIRMED -- OPINION BY JUSTICE ABOUSSIE;
                 CONCURRING OPINION BY JUSTICE GOODWIN




 This is an appeal from the interlocutory order signed by the trial court on January 25, 2012.

 Having reviewed the record and the parties’ arguments, the Court holds that there was no

 reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

 court’s interlocutory order. The appellant shall pay all costs relating to this appeal, both in this

 Court and the court below.



* Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
        See Tex. Gov’t Code § 74.003(b).